Order entered July 11, 2019




                                         In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                   No. 05-19-00271-CV

   WEH-SLMP INVESTMENTS, LLC, WEHII-SRPOII INVESTMENTS, LLC, AND
           WRANGLER ENERGY HOLDINGS II, LLC, Appellants

                                           V.

       WRANGLER ENERGY II, LLC D/B/A: (I) WRANGLER II ENERGY AND
            (II) WRANGLER ENERGY II HOLDINGS, LLC, Appellee
                  On Appeal from the 134th Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-18-08087

                                        ORDER
       Before the Court is Wrangler Energy II, LLC’s July 10, 2019 unopposed motion for

extension of time to file combined brief of appellee/cross-appellant. We GRANT the motion

and ORDER Wrangler Energy II’s combined appellee’s and cross-appellant’s brief be filed no

later than August 19, 2019.


                                                  /s/   BILL WHITEHILL
                                                        JUSTICE